FILED
                           NOT FOR PUBLICATION
                                                                               DEC 16 2020
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.   19-10125

              Plaintiff-Appellee,                D.C. No.
                                                 2:16-cr-00285-APG-NJK-1
 v.

BRANDON LAMAR PRUITT,                            MEMORANDUM*

              Defendant-Appellant.


                    Appeal from the United States District Court
                             for the District of Nevada
                    Andrew P. Gordon, District Judge, Presiding

                     Argued and Submitted December 8, 2020
                            San Francisco, California

Before: LUCERO,** W. FLETCHER, and IKUTA, Circuit Judges.

      Brandon Pruitt appeals his conviction and sentence for sex trafficking of a

minor, 18 U.S.C. § 1591(a)(1), transportation of a minor for prostitution, 18 U.S.C.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The Honorable Carlos F. Lucero, United States Circuit Judge for the
U.S. Court of Appeals for the Tenth Circuit, sitting by designation.
§ 2423(a), unlawful possession of a firearm, 18 U.S.C. § 922(g)(1), and witness

tampering, 18 U.S.C. § 1512(b). We have jurisdiction under 28 U.S.C. § 1291.

      The district court did not plainly err in questioning Juror K during voir dire

regarding her evaluation of law enforcement officers’ testimony. Even assuming

the district court’s statement was inappropriate, it was not prejudicial because the

district judge “sanitized” the comment by giving multiple curative instructions and

statements. United States v. Milner, 962 F.2d 908, 911–12 (9th Cir. 1992). Nor

were there “extraordinary” circumstances raising the inference that Juror K was

impliedly biased. United States v. Mitchell, 568 F.3d 1147, 1151, 1154 (9th Cir.

2009).

      The district court did not err by denying Pruitt’s motion to suppress A.D.’s

journal, because the female who opened the door to Pruitt’s apartment had

apparent authority to consent to the officers’ entry into the apartment; the female

stated she lived in the apartment, and there were no substantial indicia to the

contrary. See United States v. Reid, 226 F.3d 1020, 1025 (9th Cir. 2000).1




      1
         We reject Pruitt’s factual argument, raised for the first time on appeal, that
the consent was involuntary. The district court did not plainly err, because there is
no applicable case holding that the facts here constituted involuntary consent. See
Reid, 226 F.3d at 1026; see also Depue, 912 F.3d at 1234 (holding that an “error is
plain if it is contrary to the law at the time of appeal” (citation omitted)).
                                           2
      The district court did not constructively amend the indictment when it

crafted a jury instruction saying that “the defendant knew or recklessly disregarded

the fact that anyone would cause A.D. to engage in a commercial sex act,” because

18 U.S.C. § 1591(a)(2) does not require the government to prove that the defendant

will cause the minor to engage in a commercial sex act. See United States v.

Shryock, 342 F.3d 948, 988 (9th Cir. 2003); 18 U.S.C. § 1591(a)(2).

      Nor did the government engage in prosecutorial misconduct, because Pruitt

opened the door to use of the cell-phone evidence, and Pruitt’s counsel waived any

challenge to its use by stating “I don’t really care if the phone comes in or not to be

honest with you.” See United States v. Depue, 912 F.3d 1227, 1234 (9th Cir. 2019)

(en banc).

      The district court did not abuse its discretion by allowing Detective Petrulli

to testify. Detective Petrulli’s training and experience qualified him as an expert

on sex trafficking, juvenile sex trafficking, and “the relationships between pimps

and prostitutes.” United States v. Brooks, 610 F.3d 1186, 1195 (9th Cir. 2010).

His testimony was helpful to the jury in interpreting coded language used by pimps

and prostitutes, and it was relevant to rebut Pruitt’s argument that his relationship

with A.D. was romantic. The testimony was not unduly prejudicial. See United

States v. Taylor, 239 F.3d 994, 998 (9th Cir. 2001); Fed. R. Evid. 403. Pruitt does


                                           3
not identify any case holding that a district court must give a limiting instruction

when an expert witness gives expert testimony but not lay testimony. Therefore,

the district court did not plainly err by failing to give a limiting instruction as to

Detective Petrulli’s testimony. See Depue, 912 F.3d at 1234.

       The district court did not err by admitting Pruitt’s jailhouse phone call to

A.D. acknowledging that he was “not supposed to be communicating” with her. At

the first trial, the evidence was relevant to the witness-tampering count, 18 U.S.C.

§ 1512(b), because it tended to show Pruitt’s consciousness of wrongdoing and that

he knowingly corruptly persuaded A.D. with the intent to influence, delay, or

prevent the testimony of A.D. in the case. At the second trial, Pruitt opened the

door to this evidence when his counsel implied that Pruitt had financial reasons for

using the identification of other inmates to call A.D., rather than because he knew

his calls violated a no-contact order. See United States v. Sine, 493 F.3d 1021,

1038 (9th Cir. 2007).

       Because the district court did not err (or any errors were harmless), there was

no cumulative error. See United States v. Fernandez, 388 F.3d 1199, 1256–57 (9th

Cir. 2004). Likewise, there was sufficient evidence to convict Pruitt, because

taking the evidence in the light most favorable to the prosecution, a rational trier of

fact could have found Pruitt guilty of child-sex trafficking, transportation of a


                                            4
minor for prostitution, and witness tampering. See United States v. Maggi, 598

F.3d 1073, 1080 (9th Cir. 2010) overruled on other grounds by United States v.

Zapeda, 792 F.3d 1103 (9th Cir. 2015) (en banc). As to child-sex trafficking, a

rational trier of fact could have found Pruitt guilty based on A.D.’s testimony and

the prison-call evidnce. See Vega v. Ryan, 757 F.3d 960, 969 (9th Cir. 2014). As

to transportation of a minor for prostitution, a rational trier of fact could have

found, based on the testimony of Pruitt and A.D., that Pruitt drove A.D. from

California to Nevada to engage in prostitution. And a rational trier of fact could

have found that Pruitt’s instructions to A.D. to change her phone number and

throw away her phone so the police could not track her constituted witness

tampering.

      An indictment’s omission of the element that the defendant “knew he

belonged to the relevant category of persons barred from possessing a firearm” in

violation of 18 U.S.C. § 922(g)(1), Rehaif v. United States, 139 S. Ct. 2191 (2019),

does not deprive the district court of jurisdiction. See United States v. Cotton, 535

U.S. 625, 631 (2002); United States v. Velasco-Medina, 305 F.3d 839, 845–46 (9th

Cir. 2002). The jury instructions for the § 922(g)(1) offense were not plainly

erroneous, given that one of the Pruitt’s prior felonies was for being a felon in

possession of a firearm, and such a conviction proved beyond a reasonable doubt


                                            5
that Pruitt had the knowledge required by Rehaif. See United States v. Benamor,

937 F.3d 1182, 1189 (9th Cir. 2019).2

      The district court did not abuse its discretion by applying a two-level

enhancement for use of a computer. See U.S.S.G. § 2G1.3(b)(3). Section

2G1.3(b)(3) does not require that the defendant himself use the computer, and the

plain language of the Guidelines, rather than any contrary language in the

application notes, see U.S.S.G. § 2G1.3 cmt. n.4 (2016), is controlling. See United

States v. Jackson, 697 F.3d 1141, 1146 (9th Cir. 2012). Nor did the district court

abuse its discretion by failing to apply a downward adjustment for acceptance of

responsibility, see U.S.S.G. § 1B1.1(a)(5), after Pruitt stipulated to only one of

several counts, see United States v. Ginn, 87 F.3d 367, 370 (9th Cir. 1996). And,

although the district court erred by failing to group the witness tampering count

with the underlying offense count, the error was harmless. See United States v. Ali,

620 F.3d 1062, 1074 (9th Cir. 2010). The district court stated that, even if it made

a mistake in the guidelines calculation, it would have imposed the same



      2
         To the extent Pruitt argues that his stipulation to the elements of the felon-
in-possession charge is invalid in light of Rehaif, he has not shown that he would
have entered a different stipulation in light of Rehaif or that he did not enter the
stipulation with “sufficient awareness of the relevant circumstances and likely
consequences.” United States v. Larson, 302 F.3d 1016, 1021 (9th Cir. 2002)
(citation omitted).
                                            6
sentence—which was 60 months below the guidelines range—because of “the

seriousness of the offense and the nature of [the] crimes.”

      As to the conditions of supervised release, the place restriction is not

unconstitutionally vague or overbroad. See United States v. Blinkinsop, 606 F.3d

1110, 1121 (9th Cir. 2010); United States v. Evans, 883 F.3d 1154, 1160 (9th Cir.

2018). Nor did the district court plainly err by imposing the pornography

conditions or the polygraph condition, which are similar to conditions that we have

upheld. See United States v. Daniels, 541 F.3d 915, 926, 927 (9th Cir. 2008).

There is no contrary controlling authority on point. See United States v. Gnirke,

775 F.3d 1155, 1164 (9th Cir. 2015). The risk-notification condition is nearly

identical to the language in Sentencing Guideline Manual § 5D1.3(c)(12), which

we approved in United States v. Magdirila, 962 F.3d 1152, 1159 (9th Cir. 2020)

and Evans, 883 F.3d at 1164. Thus, the district court did not plainly err by

implementing that condition.

      The parties agree that we should order a limited remand so that the district

court can conform its written judgment to its oral sentence on the following

conditions: 1. Substance Abuse Treatment; 4. Place restriction; 11. Mental Health

Treatment. The parties also agree that a limited remand is necessary to allow the

district court to consider the enhancement for obstruction of justice, see U.S.S.G.


                                          7
§ 3C1.1, and either make an express finding of willfulness or resentence the

defendant without the enhancement. See United States v. Castro-Ponce, 770 F.3d

819, 823 (9th Cir. 2014); United States v. Herrera-Rivera, 832 F.3d 1166, 1175

(9th Cir. 2016).

      We therefore affirm Pruitt’s conviction, vacate the obstruction enhancement

and order a limited remand so that the district court can reconsider the obstruction

enhancement and conform its written judgment to its oral sentence.

      AFFIRMED in part, VACATED in part, and REMANDED.




                                          8